t c memo united_states tax_court kent alan wegener and shinae wegener petitioner sec_1 v commissioner of internal revenue respondent docket no filed date kent alan wegener pro_se brian a pfeifer and sharyn m ortega for respondent memorandum findings_of_fact and opinion goeke judge respondent determined income_tax deficiencies against kent alan wegener petitioner and his wife shinae wegener for and years at issue of dollar_figure dollar_figure and dollar_figure respectively additions to 1on date respondent moved to dismiss shinae wegener as a petitioner for failure to prosecute we granted respondent’s motion tax for failure_to_file a timely return under sec_6651 for and of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 for and of dollar_figure dollar_figure and dollar_figure respectively respondent disallowed business_expense deductions claimed on schedule c profit or loss from business for each year at issue on the basis that the expenses were not ordinary and necessary business_expenses and alternatively petitioner did not substantiate the amounts or payment of the expenses following concessions the issues remaining for decision are whether petitioner is entitled to the disallowed business_expense deductions we hold he is not and whether petitioner is liable for additions to tax for failure to timely file for and we hold he is findings_of_fact when petitioner timely filed the petition he resided in california the record consists of a stipulation of facts accompanying exhibits and trial 2unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar 3respondent conceded the sec_6662 penalties for and petitioner conceded that he received and failed to report dollar_figure of cancellation_of_indebtedness_income in testimony petitioner has a master of business administration degree and has worked in corporate finance for over three decades he began his career at general electric where he worked for years and assisted with a number of international finance projects after leaving general electric he worked in corporate finance for several other companies including otis spunkmeyer otis where he served for years as a vice president of finance during the years at issue he worked for otis receiving an annual salary of over dollar_figure and lived in california petitioner and his wife filed joint returns for the years at issue and claimed net_loss deductions attributable to schedule c activities for kent’s cocoa llc kent’s cocoa despite the name petitioner did not organize a limited_liability_company for each year at issue petitioner reported that kent’s cocoa had no gross_receipts and claimed business_expense deductions that are the primary subject of this dispute petitioner filed one schedule c for each year at issue and reported his principal business activity was acting as a merchant wholesaler of farm product raw materials however he deducted amounts attributable to two separate unrelated activities cocoa farming in the republic of ghana ghana and aiding african refugees from ghanaian refugee camps to immigrate to the united_states including the purported physical transfer of the refugee’s money and other assets to the united_states rescue services a cocoa farming petitioner had no prior experience with cocoa farming he first learned about cocoa farming through his employment at otis where he was involved in procurement including the procurement of chocolate produced from cocoa beans for otis’ baked goods products in he began to correspond online with individuals from ghana about cocoa farming and the cocoa bean bureaucracy in ghana including the ghana cocoa board an extension of the ghanaian government he understood that the ghana cocoa board oversaw the process of insecticide treatments for cocoa crops and operated distribution centers through which farmers sold their cocoa beans petitioner’s primary means of contact with the farmers was through online chatting and email however he traveled to ghana on multiple occasions and met with members of the ghana cocoa board farmers and a lawyer at times he was suspicious of the individuals he was in contact with online he performed due diligence including verifying the farmers’ identities the history of their farming activities the financial conditions of the farms ownership of the farms and the market values of the land he sought to enter into business ventures with farmers who were unable to pay previously incurred operating_expenses and wages and lacked funding to harvest their current cocoa bean crops believing that with better management the farms could become profitable from date to date petitioner entered into at least eight written partnership agreements with ghanaian farmers each agreement was to form a limited_partnership pursuant to the provisions of the republic of ghana and governed by the laws of ghana partnership agreements had the ghanaian partnerships engaged in a trade_or_business they would have been foreign_partnerships under sec_7701 and and would not have been required to file u s returns of partnership income see sec_6031 under the agreements the farmers agreed to transfer their assets to the partnerships including land improvements unharvested crops and inventories of salable farm products and petitioner agreed to make capital contributions to the partnerships ranging from dollar_figure to dollar_figure at times the agreements were executed after petitioner already had transferred money to the farmers petitioner also agreed to lend additional money to the partnerships the agreements required the partnerships to repay the 4a foreign_partnership that is not required to file a u s return is not subject_to the provisions of tefra sec_6231 we refer to the farms as partnerships for convenience and reach no conclusions regarding whether the partnerships or partnership agreements were valid or whether the partnerships engaged in a trade_or_business loans before calculating and distributing profits to petitioner and the farmers under the agreements petitioner received ownership interests in the farms and a right to of the farms’ future profits the agreements provided that the farmers would register the land in both petitioner’s and the farmer’s names the farmers continued to manage the farms’ day-to-day operations and had the right to receive salaries if the farm profits were sufficient for their payment the partnerships also engaged local business managers with annual salaries ranging from dollar_figure to dollar_figure the partnership agreements stated that the partnerships were obligated to pay the business managers’ salaries however petitioner paid portions of the salaries himself under the terms of the partnership agreements with limited exception petitioner had the right to select the business managers some partnership agreements named the business managers and stated their salaries petitioner’s primary activity with respect to the farming portion of his schedule c activity was transferring funds to the farmers for their use including uses unrelated to farming the farmers represented to petitioner that they used the money for their living_expenses transportation of cocoa beans to distribution centers bribes to have their farms treated with insecticide which was in short supply medical_expenses of the farmers’ relatives and bail for farmers who were arrested for failing to pay their debts such as back wages or amounts owed to the ghanaian government on schedules c petitioner denoted amounts transferred to the ghanaian farmers as monies invested in partnerships dollar_figure dollar_figure and dollar_figure for and respectively these amounts included the amounts that petitioner treated as loans and expected repayment of he also deducted expenses that he personally incurred such as office supplies banking and money transfer fees and car expenses the partnership agreements provided that the business managers were primarily responsible for maintaining the books_and_records of the farms however the business managers often did not keep records neither the farmers nor the managers provided documentation to petitioner at times the farmers provided written summaries via email of their activities and expenses b rescue services petitioner also deducted business_expenses related to his purported rescue services on schedules c for monies spent to enter new line_of_business of dollar_figure and dollar_figure for and respectively the ghanaian government and the united nations high commission for refugees unhcr established refugee camps in ghana for persons fleeing conflict and political turmoil in neighboring west african countries persons representing themselves as diplomats or officials working with the unhcr contacted petitioner online and asked him to help families from the refugee camps immigrate to the united_states petitioner’s principal means of contact with these individuals was online he believed that the refugees were former members of an overthrown government or executives of a large diamond company as part of the rescue services the contacts represented to petitioner that the refugee families had substantial wealth and needed assistance with physically transferring their wealth to the united_states the contacts further represented that petitioner would receive a substantial portion of the families’ wealth upon their immigration to the united_states as compensation_for his assistance petitioner transferred his own money to his contacts for the purported purpose of paying the expenses_incurred to physically transfer the refugees’ money to the united_states through the delivery and consignment of metal trunks containing cash and or other assets he received correspondence with letterheads from the u s customs and border protection services the united nations general assembly the u s department of homeland security various ministries within the ghanaian government and airport security or storage facilities in california among others he received certificates labeled as from the world bank the international monetary fund and the supreme court of florida among others petitioner never helped anyone successfully immigrate to the united_states and did not receive any payment for his services or repayment of the amounts he had advanced over the course of at least one year he received emails identifying a series of new obstacles to the delivery of the refugees’ money and seeking additional funds allegedly needed to overcome these obstacles to the delivery eventually petitioner told his contacts that he did not have any funds left to advance petitioner began transferring funds to ghana around he transferred dollar_figure in he used his salary over dollar_figure annually and distributions from his individual_retirement_account ira for the advances he reported dollar_figure in taxable ira_distributions dollar_figure in taxable pension and annuity distributions and dollar_figure in nontaxable pension and annuity distributions on his tax returns for the years at issue he made wire transfers and incurred wire transfer fees for the years at issue as follows dollar_figure in wire transfers and dollar_figure in fees for dollar_figure in wire transfers and dollar_figure in fees for and dollar_figure in wire transfers and dollar_figure in fees for c schedule c expenses petitioner claimed business_expense deductions on his schedules c which respondent disallowed in their entirety as follows expense car and truck contract labor depreciation nonmortgage interest legal and professional services office rent or lease of other business property supplies travel utilities banking fees money transfer fees money invested in partnerships money spent to enter new line_of_business total --- dollar_figure --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number --- big_number big_number big_number big_number big_number big_number dollar_figure --- --- big_number big_number big_number --- big_number big_number big_number --- big_number respondent disallowed the claimed business_expense deductions on the basis that they were not for ordinary and necessary business_expenses and alternatively that petitioner did not substantiate the amounts or payment of the expenses petitioner and his wife filed their and joint tax returns late on date and date respectively petitioner prepared the returns he offered no explanation for their late filing opinion deductions are a matter of legislative grace and the taxpayer bears the burden of proving he is entitled to claimed deductions rule a 503_us_79 generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving the determinations are in error 290_us_111 to that end a taxpayer must maintain records sufficient to allow the commissioner to determine his correct_tax liability sec_6001 sec_1_6001-1 income_tax regs a taxpayer also bears the burden to substantiate the amount and purpose of an expense underlying any claimed deduction 116_tc_438 5we do not address the issue of substantiation we further note that it was petitioner that allegedly paid the amounts that he deducted in connection with the farming activity not the ghanaian partnerships significant portions of the deducted amounts were the amounts he transferred as loans and banking and wire transfer fees petitioner asserted that the amounts he transferred to the farmers were loans that he hoped would be repaid i schedule c deductions a taxpayer is entitled to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business or for the production_or_collection_of_income sec_162 sec_212 ordinary expenses are ones that arise by virtue of common or frequent occurrences in the taxpayer’s business and necessary expenses are ones that are appropriate and helpful for the development of the business 383_us_687 308_us_488 this case presents a threshold question for the schedule c business_expense deductions whether petitioner was engaged in a trade_or_business or an activity for the production_of_income with respect to his involvement in the ghanaian farms or the rescue services that could give rise to deductible expenses under sec_162 or sec_212 respondent argues that petitioner was not engaged in a trade_or_business or an activity for the production_of_income we find that petitioner did not engage in a trade_or_business or an activity for the production_of_income 6neither party asserts that the expenses are expenses of the foreign_partnerships thus we focus on whether petitioner in his capacity as an individual taxpayer may deduct any of the expenses in dispute a trade_or_business the code provides no definition for a trade_or_business the supreme court has stated t o be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 the question of whether a taxpayer is engaged in a trade_or_business is inherently factual and facts vary id pincite for the court to answer that question in the affirmative the taxpayer must satisfy three requirements he undertook the activity intending to earn profit he is regularly and actively involved in the activity and the activity has actually commenced jafarpour v commissioner tcmemo_2012_165 slip op pincite failing to meet any one of these three prongs is dispositive and means that the taxpayer was not engaged in a trade_or_business id slip op pincite for regular and active involvement to give rise to a trade_or_business the taxpayer must show extensive business activity over a substantial period id sporadic activities hobbies and amusement diversions are not enough to establish a trade_or_business commissioner v groetzinger u s pincite when determining whether a taxpayer’s involvement is regular and active we consider whether he devoted time to another job jafarpour v commissioner slip op pincite the taxpayer’s management of his own investments is generally not a trade_or_business 373_us_193 hatcher v commissioner tcmemo_2016_188 at aff’d 726_fedappx_207 5th cir cocoa farming petitioner has not established that he was sufficiently regularly and actively involved in cocoa farms’ operations for it to constitute a trade_or_business and it seems improbable that he could have been given the fact that the farms were across the world and he worked full time as a vice president at otis rather he made financial investments in the farms to acquire half of the farmers’ assets and lent money to the farmers under the partnership agreements he received ownership of the land and other assets and the right to of future profits he invested in farms that were unable to pay their expenses and did not have sufficient funding to harvest their current crops he believed that with better management the farms could be profitable the farmers continued to manage the day-to-day operations but the farms also engaged a business manager often chosen by petitioner petitioner’s limited involvement in the farms primarily wiring money to individuals in ghana does not rise to the level of the regular and active involvement required to establish a trade_or_business and deductible business_expenses under sec_162 even if petitioner could establish that his activities constituted a trade_or_business he has another problem he stated that the bulk of his deducted expenses were in fact loans that he expected to be repaid transfers made with the expectation of repayment are loans and we have repeatedly held that they are not deductible business_expenses see 63_tc_562 53_tc_217 aff’d per curiam 447_f2d_484 9th cir this is true even where the prospect of repayment is doubtful merritt v commissioner tcmemo_2003_187 slip op pincite therefore even if petitioner had established a trade_or_business he would not be entitled to deduct the loans under sec_162 finally petitioner did not present any documentation of the farms’ expenses he testified that the farmers used the loans for their living_expenses medical_expenses insecticide treatments transportation costs bail and bribes however he did not receive any receipts or other documentation from the farmers 7the farmers purportedly paid bribes to obtain priority for insecticide treatment because there was not enough insecticide to spray all farms these sorts of illicit payments may be commonplace in other parts of the world and a necessary cost of doing business but the code prohibits their deduction sec_162 or business managers we do not consider how the farmers used the loans we are not reviewing the tax years of the foreign_partnerships we are redetermining petitioner’s tax_liabilities as reported on his returns and the expenses deducted on schedules c rescue services petitioner has not shown that he had regular and active involvement with his rescue services and therefore has not established that they constitute a trade_or_business his rescue service activities consisted solely of wiring money to individuals involved in the refugee scheme in exchange for a larger sum of money to be paid to him later no money ever arrived one individual involved in the scheme to whom petitioner had transferred over dollar_figure testified at trial via telephone petitioner represented that the witness was out of the country and needed to participate by phone however during the trial we learned that the witness was in california but he refused to give his exact location to the court we find the witness’ testimony evasive unreliable and lacking any credibility petitioner has not shown any regular and active involvement in the rescue service activities he sent sums of money to unknown persons hoping for a windfall at some point in the future he appears to be the victim of a scam we sympathize for his situation but such activity is not a trade_or_business that gives rise to deductible expenses b production_of_income as an alternative position petitioner argues that his expenses in the farming and rescue services activities are deductible under sec_212 as ordinary and necessary expenses_incurred or paid for the production_or_collection_of_income to deduct expenses under sec_212 petitioner must establish that he engaged in the activity with the predominant primary or principal objective to realize a profit novak v commissioner tcmemo_2000_234 slip op pincite see 4_f3d_709 9th cir aff’g tcmemo_1991_212 72_tc_28 holding that a taxpayer must engage in an activity predominantly to make a profit see also sec_183 c disallowing deduction of expenses attributable to activities not engaged in for profit defined as expenses other than those deductible under sec_162 or sec_212 factors we consider in determining whether a taxpayer had the requisite primary profit intent include the manner in which the taxpayer carried on the activity his expertise the time and effort that he expended in carrying on the activity the expectation that assets used in the activity may appreciate in value the taxpayer’s success in carrying on other similar or dissimilar activities the activity’s history of income or loss the amount of profit if any the taxpayer’s financial status and any elements of personal pleasure or recreation involved sec_1_183-2 income_tax regs no single factor is conclusive and we may accord certain factors greater weight than others 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir allen v commissioner t c pincite each of these factors weighs against petitioner with respect to both the farming and the rescue services he engaged in the activities primarily through email and online chat services he had no expertise in cocoa farming helping persons immigrate or transporting large sums of money into the united_states his full-time job limited his ability to be regularly and actively involved in either activity the activities were structured so that he would have to invest minimal time and effort his contribution was almost exclusively financial he had no expectation that the farm’s real_estate would appreciate in value he had no success at these or any similar activities he had no income for the years at issue from these activities and no profit petitioner had a substantial ira and earned an annual salary of over dollar_figure it appears his finances suffered as a result of his activities he reported over dollar_figure in ira and pension distributions for the years at issue finally the record suggests a personal relationship with some ghanaian farmers indicating elements of personal pleasure or recreation we find that petitioner did not engage in his cocoa farming or rescue service activities with the primary purpose and intent of making a profit c conclusion petitioner was not regularly and actively involved in his cocoa farming or rescue services activity nor did he engage in these activities with the primary purpose and intent of making a profit his activities did not give rise to a trade_or_business for the deduction of expenses under sec_162 his alternative position of deductibility under sec_212 for the production_or_collection_of_income is also without merit accordingly we sustain respondent’s determination to disallow the claimed schedule c expense deductions ii sec_6651 additions to tax for failure to timely file sec_6651 imposes an addition_to_tax for failing to file a timely tax_return respondent determined that petitioner is liable for additions to tax for failing to timely file hi sec_2011 and sec_2012 returns respondent has the burden of production and must present sufficient evidence to show the addition_to_tax is appropriate higbee v commissioner t c pincite a taxpayer can avoid the addition_to_tax if he can show the failure to timely file was due to reasonable_cause and not willful neglect sec_6651 the taxpayer however retains the burden of proving that he had reasonable_cause higbee v commissioner t c pincite the parties have stipulated that petitioner filed his joint returns for and late on date and date respectively accordingly respondent has met his burden of production petitioner presented no evidence to show reasonable_cause for his late filings therefore respondent’s determinations are sustained in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit decision will be entered under rule
